CaSE EO GVATOSIINE Racumesnt A Filed Ouel Pagedats

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

EMORY G. SNELL, Jr.
Plaintiff

)
)
)
)
)
v. ) C.A. No. 1:20-CV-12093-NMG
STEVEN DESCOTEAUX, MD
MARIA L. ANGELES, MD )
CARLOS FLORES, NP )
MICHELE LAFOUNTAIN, NP )
CAROL MICI, COMMISSIONER, )
DEPARTMENT OF CORRECTION )
JAMES M. O’GARA, DIRECTOR, ADA )
KELLY HASTINGS, )
DEPUTY SUPERINTENDENT )
OF REENTRY )
MCI-SHIRLEY )
MICHAEL RODRIGUES, )
SUPERINTENDENT, )
MCI-SHIRLEY )
)
)

Defendants

DEPARTMENT OF CORRECTION DEFENDANTS’ MOTION FOR
ENLARGEMENT OF TIME TO FILE RESPONSIVE PLEADINGS

Defendants Carol Mici, Commissioner, Massachusetts Department of Correction; James
O’Gara, Director, ADA; Kelly Hastings, Deputy Superintendent of Reentry, Massachusetts
Correctional Institution at Shirley, MA; and Michael Rodrigues, Superintendent, Massachusetts
Correctional Institution at Shirley, MA (collectively, the “DOC Defendants”), hereby move (the
“Motion”) the Court to enlarge the time period for Defendants to respond to the Plaintiff's Complaint,
up to and including September 28, 2021. As grounds therefore, the Defendants state that they are
currently investigating the Plaintiff's allegations and require additional time to provide an informed

response to the Court. Pandemic-imposed restrictions have delayed the DOC Defendants’ ability to

Neer ghlewed. WING Alen, YS DT 01/04/202!
